Citation Nr: 0839114	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
osteochondritis dissecans, status post-arthroplasty of the 
right knee with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The claim was denied by the Board in 
a June 2007 decision.  Thereafter, in a June 2008 Joint 
Motion for Remand, which was granted by Order of the Court in 
June 2008, the parties (the Secretary of VA and the veteran) 
determined that a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand indicates that the claim should 
be afforded further consideration with regard to an extra-
schedular rating.  The Board determines that a remand is 
required for additional development of the record and 
consideration of such a rating by the RO/AMC.

At the March 2004 VA examination, the veteran indicated that 
he had not worked since his May 2002 knee replacement, but 
the examiner stated only that the effects of the knee on the 
veteran's occupation could not be described.  The only other 
reference to the veteran's employment in the claims file is 
the May 2002 discharge summary and an August 1995 physical 
therapy report, which state that the veteran was working in 
maintenance.  Thus, a remand is required so that another VA 
examination may be scheduled to assess the effect of the 
veteran's right knee replacement on his work capacity, as 
well as any impact on his activities of daily life and 
employment that may not be accounted for by the assessment of 
limitation of motion and any associated pain, weakness, lack 
of endurance, or incoordination.

In addition, the Board observes that the most recent VA 
treatment record in the claims folder is dated in August 
2003, over five years ago.  Accordingly, the Board finds that 
any additional, relevant VA treatment records should be 
obtained from the St. Louis VA Medical Center (VAMC).

Finally, the Board observes that the Court recently issued a 
decision that interprets the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) as they pertain 
to increased rating claims.  In Vazquez-Flores v. Peake, the 
Court held that, for an increased compensation claim, VCAA 
requires that the Secretary notify the claimant not only must 
he or she provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, but also of the 
applicable Diagnostic Code(s) and rating criteria, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  22 Vet. App. 37 (2008).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran has not been provided complete notice as to all 
elements as required under the Court's decision in Vazquez-
Flores, with the exception of being informed that he must 
show that his service-connected disability had increased in 
severity.  Thus, this remand for substantive development will 
also allow VA the chance to provide corrective VCAA notice to 
the veteran. 
Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice that 
provides notice in accordance with the 
holding of Vazquez-Flores, to include 
notice as to the applicable diagnostic 
codes and rating criteria, how 
disability ratings are assigned, and 
examples of the lay and medical 
evidence he may submit in support of 
his claim.

This letter should also request that 
the veteran identify any additional VA 
and private treatment he has received 
since August 2003 and to authorize 
release of treatment records to VA if 
necessary.  Request any records 
identified.

2.	Request all relevant treatment records 
from the VAMC in St. Louis, dated from 
August 2003 onward.

3.	Schedule the veteran for a VA 
examination to ascertain the current 
nature and severity of his service-
connected right knee disability.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  In addition to limitation of 
motion measurements, the examiner is 
requested to address any additional 
functional limitation the veteran 
experiences due to pain, weakness, 
fatigability, and incoordination.

Upon review of the record and 
examination of the veteran, the 
examiner must opine as to the impact of 
the veteran's right knee on his 
activities of daily living and 
employment, to include addressing the 
reasons for any lack of employment 
since his right knee replacement in May 
2002.  The examiner should provide a 
rationale for the opinion, to include 
documenting any episodes of 
incapacitation or hospitalization.

4.	The RO/AMC should specifically consider 
whether the claim warrants referral for 
extra-schedular consideration.  

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the March 2005 statement 
of the case, and any determinations 
made with regard to extraschedular 
referral.  The veteran and his attorney 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




